Order
In view of the motion filed by the stenographer-reporter José Ayala Vázquez abandoning the appeal taken by him from an order of the Superior Court, Ponce Part, granting the plaintiff leave to prosecute his appeal in forma pauperis, since the stenographer has no standing to appeal from said order, it is hereby denied.
. Nevertheless, the appeal taken is dismissed for lack of jurisdiction.
It was so decreed by the Court as witness the signature of the Chief Justice. Mr. Justice Saldaña did not participate herein.
Luis Negrón Fernández Chief Justice
I certify:
Ignacio Rivera
Secretary.